DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-07-2022 has been entered.

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2002/0018940 hereinafter Nirasawa in view of XIA, L. et al., “Thiophene Derivatives as Novel Functional Additives for High-Voltage LiCoO2 Operations in Lithium ion Batteries”, Electrochimica Acta, 2015, vol. 151, pages 429-436 hereinafter Xia [cited IDs filed 11-28-2018]. 
Regarding Claim 1, Nirasawa teaches an electrolyte for a lithium secondary battery (paragraph 17), the electrolyte comprising: an organic solvent (paragraphs 82-83); a lithium salt (paragraph 87); and a thiophene compound (paragraphs 18, 20) included in an amount of preferably 0.05 to 10 percent by weight (paragraphs 27-29), wherein the organic solvent comprises dimethyl carbonate (carbonate based solvent) and methyl propionate (ester based solvent) [i.e. the combination of solvents disclosed in paragraph 83]. 
Nirasawa further teaches that the positive electrode active material comprises lithium and cobalt (paragraph 79) but does not specifically disclose the chemical formula of the thiophene derivative as claimed. 
However, Xia teaches an electrolyte for a lithium ion battery, the electrolyte comprising: an organic solvent; a lithium salt; and a thiophene derivative as described in the annotated figure 2 below (pages 430-432). 

    PNG
    media_image1.png
    388
    505
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to use such thiophene derivative in the electrolyte solution for a lithium secondary battery before the effective filing date of the claimed invention because Xia discloses that such modification can suppress electrolyte decomposition and improve cycling stability at high voltage operation (see Abstract). 
Regarding Claim 2, the combination teaches a terthiophene compound, wherein n of a repeating unit is 3 (page 430, see figure 2 of Xia). 
Regarding Claims 4-5, the combination teaches that the lithium salt is LiPF6 and the concentration of lithium salt is about 1.5 M (paragraphs 87, 111 of Nirasawa). 
Regarding Claims 6-7, the combination teaches an electrolyte for a lithium ion battery, wherein the lithium ion battery comprises a negative electrode, a positive electrode, and the 
Regarding Claim 8, the combination teaches that the thiophene compound is included in an amount of preferably 0.05 to 10 percent by weight (paragraph 29 of Nirasawa teaches such preferred range to effectively prevent irreversible reactions between the electrode and the electrolyte). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nirasawa and Xia as applied above, and further in view of U.S. Pre-Grant Publication No. 2014/0050978 hereinafter Otaka.
The combination of Nirasawa and Xia is described above and incorporated herein.
Regarding Claim 9, the combination teaches a thiophene derivative as shown in figure 2 above but does not specify that thiophene wherein the n is an integer of 4 to 10. 
However, Otaka teaches a lithium secondary battery that comprises thiophene repeating units (D) as an additive (paragraphs 14-15), wherein the thiophene compound has more than 2 repeating units [i.e. including 4 or more] (paragraph 41). 
Therefore, it would have been obvious to one of ordinary skill in the art to use such thiophene derivative in the lithium secondary battery before the effective filing date of the claimed invention because Otaka discloses that such modification shows improved lithium ion conductivity and as a result, internal resistance and electric resistance can be significantly improved, resulting in enhanced output characteristics as well as enhanced cycle characteristics at high potential and temperature (paragraph 15). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nirasawa and Xia as applied above, and further in view of U.S. Pre-Grant Publication No. 2014/0342242 hereinafter Egorov. 
The combination of Nirasawa and Xia is described above and incorporated herein. 
Regarding Claim 10, the combination teaches a thiophene derivative as shown in figure 2 above but does not specify that the thiophene is included in an amount of 0.001 wt% or more and less than 0.03 wt%. 
However, Egorov teaches a lithium secondary battery comprising an organic electrolyte solution that includes a thiophene-based compound (paragraphs 83-87), wherein the thiophene-based compound is present in an amount from about 0.001 to about 5 wt % based on total weight of the organic electrolyte solution (paragraph 117). 
Therefore, it would have been obvious to one of ordinary skill in the art to include the thiophene-based compound in an amount of about 0.001 wt % based on total weight of the organic electrolyte solution before the effective filing date of the claimed invention because Egorov discloses that such modification improves stability and lifetime of the battery and suppress volumetric changes in lithium batteries (paragraphs 93, 117). 
The use of known techniques to improve similar products (methods) in the same is likely to be obvious (see MPEP 2143, C). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.